Citation Nr: 0301673	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-07 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an extension of a temporary total rating 
beyond May 31, 2000, based on the need for further 
convalescence following surgery for a service-connected back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972 and from July 1973 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in August 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, denying entitlement to an 
extension of a temporary total rating based on the need for 
additional convalescence following surgery for a service-
connected back disorder in March 2000.  By previous RO 
action, a temporary total rating under 38 C.F.R. § 4.30 had 
been assigned for the period from March 7, to May 31, 2000.  
Only the issue of the veteran's entitlement to an extension 
of paragraph 30 benefits beyond May 31, 2000, is currently 
before the Board on appeal. 

For the sake of clarity, it is noted that the veteran 
underwent further surgery in April 2002 for treatment of his 
service-connected back disorder, and the RO thereafter 
assigned a temporary total rating under 38 C.F.R. § 4.30 for 
the period from April 1, to July 31, 2002.  This matter is 
not now before the Board for review.


REMAND

This matter was transferred to the Board by the RO on October 
31, 2002.  On that date, the veteran was advised by the RO in 
writing that his appeal had been certified to the Board for 
appellate review.  Received by the RO in early November 2002 
was the veteran's request for an RO hearing with respect to 
his entitlement to an extension of his temporary total 
rating, without specifying which period or rating to which he 
was referring.  He also voiced his intention to offer 
testimony with respect to another matter not the subject of 
an appeal, that of his entitlement to total disability 
evaluation for compensation based on individual 
unemployability.  The aforementioned request was received by 
the Board in late December 2002.

As the veteran has requested a personal hearing within the 
allotted time period set forth in 38 C.F.R. § 20.1304 (2002) 
on a matter over which the Board has jurisdiction, and in 
order to ensure due process of law, the Board is compelled to 
REMAND this case for the following action:

Arrangements should be made to afford the 
veteran an RO hearing in connection with 
his November 2002 request therefor.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




